OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01835 Pioneer Series Trust XI (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Core Equity Fund Schedule of Investments 3/31/15 (unaudited) Shares Value COMMON STOCKS - 99.5% Energy - 7.0% Oil & Gas Equipment & Services - 1.1% Baker Hughes, Inc. $ Integrated Oil & Gas - 2.4% Exxon Mobil Corp. $ Oil & Gas Exploration & Production - 3.5% Cabot Oil & Gas Corp. $ ConocoPhillips EOG Resources, Inc. Southwestern Energy Co. * $ Total Energy $ Materials - 2.8% Commodity Chemicals - 0.8% LyondellBasell Industries NV $ Fertilizers & Agricultural Chemicals - 1.3% Monsanto Co. $ Specialty Chemicals - 0.7% Ecolab, Inc. $ Total Materials $ Capital Goods - 7.6% Aerospace & Defense - 3.3% Honeywell International, Inc. $ United Technologies Corp. $ Electrical Components & Equipment - 1.5% Eaton Corp. Plc $ Construction & Farm Machinery & Heavy Trucks - 0.6% Cummins, Inc. $ Industrial Machinery - 2.2% Ingersoll-Rand Plc $ Parker-Hannifin Corp. $ Total Capital Goods $ Transportation - 3.0% Airlines - 1.6% American Airlines Group, Inc. $ Railroads - 1.4% Union Pacific Corp. $ Total Transportation $ Consumer Services - 1.2% Restaurants - 1.2% Starbucks Corp. $ Total Consumer Services $ Media - 5.0% Broadcasting - 0.7% CBS Corp. (Class B) $ Cable & Satellite - 2.3% Comcast Corp. $ Time Warner Cable, Inc. $ Movies & Entertainment - 2.0% The Walt Disney Co. $ Total Media $ Retailing - 5.5% Department Stores - 0.9% Macy's, Inc. $ General Merchandise Stores - 1.0% Target Corp. $ Apparel Retail - 1.3% Ross Stores, Inc. $ Home Improvement Retail - 1.6% Lowe's Companies, Inc. $ Automotive Retail - 0.7% O'Reilly Automotive, Inc. * $ Total Retailing $ Food & Staples Retailing - 2.8% Drug Retail - 1.9% CVS Health Corp. $ Food Retail - 0.9% Walgreens Boots Alliance, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 7.0% Brewers - 1.2% Molson Coors Brewing Co. (Class B) $ Soft Drinks - 1.3% PepsiCo., Inc. $ Packaged Foods & Meats - 3.7% Campbell Soup Co. $ Keurig Green Mountain, Inc. Mondelez International, Inc. The Hershey Co. $ Tobacco - 0.8% Lorillard, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 1.2% Personal Products - 1.2% Nu Skin Enterprises, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 6.4% Health Care Equipment - 1.2% Medtronic PLC $ Health Care Distributors - 1.8% Cardinal Health, Inc. $ Health Care Services - 1.6% DaVita HealthCare Partners, Inc. * $ Express Scripts Holding Co. * $ Managed Health Care - 1.8% Aetna, Inc. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 9.7% Biotechnology - 4.0% Celgene Corp. * $ Gilead Sciences, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 5.7% AbbVie, Inc. $ Actavis plc * Mallinckrodt Plc * Merck & Co., Inc. Teva Pharmaceutical Industries, Ltd. (A.D.R.) $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 5.0% Diversified Banks - 2.2% Wells Fargo & Co. $ Regional Banks - 2.8% Citizens Financial Group, Inc. $ The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 6.9% Other Diversified Financial Services - 1.0% Voya Financial, Inc. $ Specialized Finance - 2.2% Intercontinental Exchange, Inc. $ The NASDAQ OMX Group, Inc. $ Consumer Finance - 1.0% Discover Financial Services, Inc. $ Asset Management & Custody Banks - 0.9% Affiliated Managers Group, Inc. * $ Investment Banking & Brokerage - 1.8% Lazard, Ltd. $ Morgan Stanley Co. $ Total Diversified Financials $ Insurance - 2.1% Multi-line Insurance - 1.2% The Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 0.9% The Allstate Corp. $ Total Insurance $ Real Estate - 2.0% Hotel & Resort REITs - 1.0% Host Hotels & Resorts, Inc. $ Retail REIT's - 1.0% General Growth Properties, Inc. $ Total Real Estate $ Software & Services - 10.8% Internet Software & Services - 6.3% eBay, Inc. * $ Facebook, Inc. * Google, Inc. (Class A) * Google, Inc. (Class C) Yahoo!, Inc. * $ Data Processing & Outsourced Services - 1.6% Visa, Inc. $ Systems Software - 2.9% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 7.6% Communications Equipment - 1.3% F5 Networks, Inc. * $ Computer Storage & Peripherals - 6.3% Apple, Inc. $ EMC Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.1% Semiconductors - 1.1% Analog Devices, Inc. $ Broadcom Corp. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.8% Integrated Telecommunication Services - 1.8% Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 3.0% Electric Utilities - 3.0% American Electric Power Co., Inc. $ NextEra Energy, Inc. * $ Total Utilities $ TOTAL COMMON STOCKS (Cost $1,337,166,715) $ TOTAL INVESTMENT IN SECURITIES - 99.5% (Cost $1,337,166,715) (a) $ OTHER ASSETS & LIABILITIES - 0.5% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. (a) AtMarch 31, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $1,341,109,574 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of March 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
